Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant needs to add --sprayer system-- to the specification (i.e., --release agent delivery system or sprayer system-- (first occurrence in the specification).


Claim Objections
Claims 16 and 17 are objected to because of the following informalities: in claim 16, line 2, “a release agent” should be changed to --the release agent--.  Also, in claim 17, line 2, “a release agent” should be changed to --the release agent--.  Appropriate correction is required.

Claim Interpretation Withdrawal

None of the present claim limitations of the instant application have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claimed structural limitations recite sufficient structure, materials, or acts to perform a claimed function. 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
Claims 1-7, 9, 10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Caseli (CH 629,085) in view of Hensen et al (US 3,053,223).
Caseli provides a device for portioning dough mass comprising a receiving chamber (8) for holding said dough mass comprising an inlet, a discharge outlet opening, a pair of opposing rotary cutters having rotary axes (1, 1’) provided at the discharge opening and arranged for rotation in mutually opposite directions, wherein each cutter comprises at least one blade (2, 2’) rotatable around a rotary axis, which blade cooperates with the blade of the other cutter for cutting the dough mass into separate portions, and a sprayer system (16; see Fig. 1) for applying a release agent (i.e., oil applying atomizer) onto the blades of the rotary cutters, wherein the sprayer system would appear capable of applying the release agent on both opposing or opposite  sides of a respective blade because the sprayer system provides for a fan spray during rotation or at least a revolution of each of the blades of the rotary cutter.  Even though Caseli is silent concerning the sprayer system applying release agent on both opposing sides of each of the blades, Caseli at least recognizes the utilization of the sprayer system or oil atomizer so as to have all sides of the dough greased or oiled so there is no sticking of the dough (see English translation; see page 9, end of 3rd paragraph).  It was known in the food coating art to provide a plurality of nozzles or atomizers (i.e., applying pressurized spray of oil) in an arrangement to effect overlapping spray in order to allow release agent or oil to cover a larger surface application area with uniformity in spray and minimal waste as evidenced by Hensen (see Fig. 3; 
Regarding claim 2, the sprayer system as defined by the combination above would be capable of applying the release agent on opposing sides of each blade every full rotation of rotary cutters.
Regarding claim 3, the sprayer system as defined by the combination above would provide for a pair of spray nozzles (16, left side and right side) to direct a jet of release agent onto the at least one blade. 
Regarding claim 4, the sprayer system as defined by the combination above would provide for at least two pairs of spray nozzles (i.e., 4 nozzles) to apply release agent to one of the opposing sides of the blades.
 Regarding claims 5-7, it would have been within the purview of one skilled in the art to suitably configure and/or position the spray nozzles with respect to the area of application in as long as release agent or oil would cover a larger surface application area with uniformity in spray and result in minimal waste. 

Regarding claim 10, the device as defined by the combination above would provide for pressurized spray application of release agent or oil such that each nozzle being configured to provide pressurized spray application of the release agent or oil along with compressed air via each nozzle with pressurized air surrounding the release agent would be within the purview of one skilled in the art. 
Regarding claim 16, the teachings of Caseli have been mentioned above. Even though Caseli is silent concerning the spray system able to apply a layer or film of release agent on the blades, one of ordinary skill in the art before the effective filing date of the invention would readily appreciate that the Caseli spray system comprising nozzles would enable a layer or film of release agent to be applied on the blades because the Caseli nozzles appear to provide for a wide spray nozzle application as shown in Fig. 1.
Regarding claim 17, the Caseli spray system (16) as shown in Fig. 1 appears to apply release agent on tips of the blades.
Regarding claims 18 and 19, Caseli provides for a device to apply release agent or oil on the blades.

Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Caseli (CH 629,085) in view of Hensen et al (US 3,053,223) as applied to claims 1, 3, 4, and 6 above and further in view of Knowland et al (US 2,588,125).
The combined teachings of Caseli and Hensen have been mentioned above.  Even though the device as defined by the combination above is silent concerning mobility of the nozzles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Caseli (CH 629,085) in view of Hensen et al (US 3,053,223) as applied to claim 1 above and further in view of Morikawa et al (EP466519).
The teachings of Caseli and Hensen have been mentioned above. Both are silent concerning the receiving chamber including at least one belt conveyor forming a part of a side wall of the receiving chamber.  However, it was known in the art to provide at least one vertical belt conveyor (4) forming a part of a side wall of the receiving chamber in a dough mass portioning device to facilitate movement of the dough mass through the chamber without generating friction between the chamber walls and the dough mass as evidenced by Morikawa (col. 2, lines 57 to col. 3, line 12).  In light of the teaching of Morikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide at least one vertical belt conveyor forming part of the Caseli receiving chamber side wall of the device as defined by the combination above in order to facilitate movement of the dough .

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 are allowable for reasons of record of prosecution (see remarks/persuasive arguments filed 9/14/2021).

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 

In response, all obviousness rejections based on the teachings of Caseli in view of Hensen have been maintained.  The Caseli device minimally would appear to provide for a sprayer system capable of releasing a fan spray application of oil onto the blades upon rotation or a revolution of each of the blades of the rotary cutters.  Caseli recognizes the utilization of the sprayer system or oil atomizer so as to have all sides of the dough greased or oiled so there is no sticking of the dough (see English translation; see page 9, end of 3rd paragraph) so opposing sides or surfaces of each blade in contact with the dough would be expected to be oiled or greased so the dough would not stick thereto.  Further, it was known in the food coating art to provide a plurality of nozzles or atomizers (i.e., applying pressurized spray of oil) in an arrangement to effect overlapping spray in order to allow release agent or oil to cover a larger surface application area with uniformity in spray and minimal waste as evidenced by Hensen (see Fig. 3; col. 4, lines 55-59, line 64-68).  In light of the teachings of Hensen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide plural nozzles or pairs of nozzles to apply release agent or oil to both opposing sides of each of the blades to enable all sides of the dough to be greased oil and prevent the dough from sticking unwantedly to surfaces of the blades.  The incorporation of an overlapping spray arrangement for each of the blades of the rotary cutters of the Caseli device would enable release agent or oil to cover a larger surface application area with uniformity in spray and minimal waste.  Thus, all obviousness rejections based on the teachings of Caseli in view of Hensen have been maintained.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth a state of the art with respect to a food cutting machine with lubricant spray nozzles for coating the blades to prevent food from sticking thereto:  Nugent (US 5,115,992).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
9/21/2021